 
EXHIBIT 10.19
 
EXECUTION VERSION
















SEQUOIA MORTGAGE TRUST 2011-2
MORTGAGE PASS-THROUGH CERTIFICATES






MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
Between
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
 
and
 
SEQUOIA RESIDENTIAL FUNDING, INC.
 
dated as of September 27, 2011

 
 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS
 PAGE

     
Section 1.
Representations and Warranties of RRAC and Sequoia
1
Section 2.
Additional Representations, Warranties and Agreements of RRAC
1
Section 3.
Arbitration and Representations and Warranties of RRAC With Respect to the
Period of Time that RRAC Owned Mortgage Loans
5
Section 4.
Conveyance of Mortgage Loans
7
Section 5
Intention of Parties
8
Section 6.
Termination
9
Section 7.
Miscellaneous
9
Schedule A.
Mortgage Loan Schedule
 



 
 

 
 

--------------------------------------------------------------------------------

 

MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as of
September 27, 2011, by and between Redwood Residential Acquisition Corporation,
a Delaware corporation (“RRAC”), and Sequoia Residential Funding, Inc., a
Delaware corporation (“Sequoia”).


WHEREAS, the parties hereto desire to provide for the purchase and sale of the
Mortgage Loans on the date hereof (the “Closing Date”) in accordance with the
terms and conditions set forth in this Agreement.


NOW, THEREFORE, the parties in consideration of good and valuable and fair
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agree as follows:


Section 1. Representations and Warranties of RRAC and Sequoia.  RRAC and
Sequoia, each as to itself and not the other, hereby represents, warrants and
agrees for the benefit of the other party that:


(a)           Authorization.  The execution, delivery and performance of this
Agreement by it are within its respective powers and have been duly authorized
by all necessary action on its part.


(b)           No Conflict.  The execution, delivery and performance of this
Agreement will not violate or conflict with (i) its charter or bylaws, (ii) any
resolution or other corporate action by it, or (iii) any decisions, statutes,
ordinances, rulings, directions, rules, regulations, orders, writs, decrees,
injunctions, permits, certificates or other requirements of any court or other
governmental or public authority in any way applicable to or binding upon it,
and will not result in or require the creation, except as provided in or
contemplated by this Agreement, of any lien, mortgage, pledge, security
interest, charge or encumbrance of any kind upon the Mortgage Loans.


(c)           Binding Obligation.  This Agreement has been duly executed by it
and is its legally valid and binding obligation, enforceable against it in
accordance with this Agreement’s terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally, and by general principles of equity.


Section 2. Additional Representations, Warranties and Agreements of RRAC.


(a)           Title and Mortgage Loan Schedule.  RRAC represents and warrants
to, and agrees with, Sequoia that (i) on the Closing Date, RRAC will have good,
valid and marketable title to the mortgage loans identified on Schedule A hereto
(the “Mortgage Loans”), in each case free and clear of all liens, mortgages,
deeds of trust, pledges, security interests, charges, encumbrances or other
claims; (ii) upon transfer to Sequoia, Sequoia will receive good, valid and
marketable title to all of the Mortgage Loans, in each case free and clear of
any liens, mortgages, deeds of trust, pledges, security interests, charges,
encumbrances or other claims; and (iii) (1) as to each Mortgage Loan that is not
either (A) a Schedule 1B Mortgage Loan (as defined in the PHH AAR) or (B) a
Mortgage Loan originated by First Republic Bank and purchased by RRAC from DLJ
Mortgage Capital, Inc. (a “FRB DLJ Loan”), as of the date on which RRAC
purchased such Mortgage Loan from First Republic Bank, PHH Mortgage Corporation,
PrimeLending, a PlainsCapital Company (“PrimeLending”), Sterling Savings Bank
(“Sterling”), SunTrust Mortgage, Inc. or Wells Fargo Bank, N.A., as applicable
(each, an “Originator”), (2) as to each Schedule 1B Mortgage Loan, as of the
date on which DLJ Mortgage Capital, Inc. purchased such Mortgage Loan from PHH
Mortgage Corporation, and (3) as to each FRB DLJ Loan, as of the date on which
DLJ Mortgage Capital, Inc. purchased such Mortgage Loan from First Republic
Bank, the information set forth in the Mortgage Loan Schedule in the fields
identified as “Document Type,” “Monthly Income” and “Assets Verified” is
complete, true and correct in all material respects.

 
 

--------------------------------------------------------------------------------

 



(b)           Additional Representations.  RRAC represents and warrants to, and
agrees with, Sequoia that, as of the Closing Date:


(i)  As to each Mortgage Loan, the lien of the Mortgage is free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and which do not adversely affect the appraised
value of the Mortgaged Property as set forth in such appraisal and (3) other
matters to which like properties are commonly subject which do not materially
interfere with the benefits of the security intended to be provided by the
Mortgage or the use, enjoyment, value or marketability of the related Mortgaged
Property.


(ii) As to each Mortgage Loan relating to the PHH AAR or the WF AAR, the related
Mortgaged Property is located in the U.S. or a territory of the U.S. and
consists of a one- to four-unit residential property, which may include, but is
not limited to, a single-family dwelling, townhouse, condominium unit, or unit
in a planned unit development or, in the case of a Cooperative Loan (as defined
in the PHH AAR), one or more leases or occupancy agreements.


(iii) To the actual knowledge of RRAC, each Mortgage Loan constitutes a
“qualified mortgage” under Section 860G(a)(3)(A) of the Code and Treasury
Regulation Section 1.860-2(a)(1).


(iv) As of the Closing Date, the most recent FICO score listed on the Mortgage
Loan Schedule was no more than four months old.

 
2

--------------------------------------------------------------------------------

 



(v) As to each Mortgage Loan relating to the STM AAR, the Sterling Agreement or
the PrimeLending Agreement, no Mortgage Loan is subject to a lost note
affidavit.


(vi) As to each Mortgage Loan relating to the PHH AAR, with respect to any
hazard or mortgage insurance covering such a Mortgage Loan and the related
Mortgaged Property, the Originator has not engaged in, and RRAC has no knowledge
of the borrower’s having engaged in any act or omission that would impair the
coverage of any such policy, the benefits of the endorsement, or the validity
and binding effect of either, including without limitation, no unlawful fee,
commission, kickback, or other unlawful compensation or value of any kind as has
been or will be received, retained or realized by any attorney, firm or other
person or entity, and no such unlawful items have been received, retained or
realized by the Originator.


(vii) As to each Mortgage Loan relating to the WF AAR or FRB AAR, no fraud or
material error, omission, misrepresentation, negligence or similar occurrence
with respect to a Mortgage Loan has taken place on the part or the Originator,
any correspondent or mortgage broker involved in the origination of such
Mortgage Loan, the borrower, or any appraiser or other party involved in the
origination of the Mortgage Loan or in the application of any insurance in
relation to such Mortgage Loan.


(viii) As to each Mortgage Loan relating to the WF AAR, no fees or expenses are
or will become payable by the holder of the Mortgage to the trustee under the
deed of trust, except in connection with a trustee’s sale after default by the
borrower.


(ix) As to each Mortgage Loan relating to the STM AAR, the related Mortgage has
been recorded and delivered to the Custodian with evidence of recording thereon,
or if any such Mortgage has not been returned from the applicable recording
office or has been lost, or if such public recording office retains the original
recorded mortgage, a photocopy of such Mortgage certified by the Originator to
be a true and complete copy of the original recorded Mortgage has been delivered
to the Custodian.


(x) As to each Mortgage Loan relating to the STM AAR and the WF AAR, the related
borrower has not been the subject of a bankruptcy proceeding in the seven years
prior to origination of the Mortgage Loan, and no borrower previously owned a
Mortgaged Property in the seven years prior to origination that was the subject
of a foreclosure during the time the borrower was the owner of record.


(xi) As to each Mortgage Loan relating to the PHH AAR, the FRB AAR, the STM AAR,
the Sterling AAR and the PrimeLending Agreement that is secured by a long-term
residential lease (a “Lease”):

 
3

--------------------------------------------------------------------------------

 



(A) The terms of the Lease expressly permit the mortgaging of the leasehold
estate, the assignment of the Lease without the lessor’s consent (or the
lessor’s consent has been obtained and is in the Mortgage File), and the
acquisition by the holder of the Mortgage of the rights of the lessee upon
foreclosure or assignment in lieu of foreclosure or provide the holder of the
Mortgage with substantially similar protection.


(B) The terms of the Lease do not allow the termination thereof upon the
lessee’s default without the holder of the Mortgage being entitled to receive
written notice, and opportunity to cure, such default or prohibit the holder of
the Mortgage from being insured under the hazard insurance policy related to the
Mortgaged Property.


(C) The original term of the Lease is not less than 15 years and the Lease does
not terminate by its terms prior to at least five years from the maturity date
of the Mortgage Loan.


(D) The Mortgaged Property is located in a jurisdiction in which the use of
leasehold estates for residential properties is an accepted practice.


(c)            Security Interest Matters.  RRAC hereby represents and warrants
for the benefit of Sequoia and the Trustee (as defined in the Pooling and
Servicing Agreement, dated as of September 1, 2011 (as in effect on the date of
execution hereof, the “Pooling and Servicing Agreement”) among Sequoia, as
depositor, Wells Fargo Bank, N.A., as master servicer and securities
administrator, and U.S. Bank National Association, as trustee) (as assignee of
Sequoia):  (i) this Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Mortgage Loans in favor of Sequoia,
which security interest is prior to all other Liens, and is enforceable as such
as against creditors of and purchasers from RRAC; (ii) the Mortgage Notes
constitute “instruments” within the meaning of the applicable UCC; (iii) RRAC,
immediately prior to its transfer of Mortgage Loans under this Agreement, will
own and have good, valid and marketable title to the Mortgage Loans free and
clear of any Lien, claim or encumbrance of any Person; (iv) RRAC has received
all consents and approvals required by the terms of the Mortgage Loans to the
sale of the Mortgage Loans hereunder to Sequoia; (v) all original executed
copies of each Mortgage Note that constitute or evidence the Mortgage Loans have
been delivered to the Custodian (as assignee of Sequoia); (vi) RRAC has received
a written acknowledgment from the Custodian that such Custodian is holding the
Mortgage Notes that constitute or evidence the Mortgage Loans solely on behalf
and for the benefit of Sequoia or its assignee; (vii) other than the security
interest granted to Sequoia pursuant to this Agreement and security interests
granted to lenders which will be automatically released on the Closing Date,
RRAC has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Mortgage Loans; RRAC has not authorized the filing
of and is not aware of any financing statements against it that include a
description of collateral covering the Mortgage Loans other than any financing
statement relating to the security interest granted to Sequoia hereunder or that
will be automatically released upon the sale to Sequoia; (viii) RRAC is not
aware of any judgment or tax lien filing against itself; and (ix) none of the
Mortgage Notes that constitute or evidence the Mortgage Loans have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than Sequoia.

 
4

--------------------------------------------------------------------------------

 



(d)           Cure, Repurchase or Substitution Obligation.  In the event of a
breach of any of the representations and warranties of RRAC specified in this
Section 2 that materially adversely affects the value of a Mortgage Loan or the
interest therein of the Certificateholders (as assignees of Sequoia), RRAC will
cure the breach, or repurchase or substitute for such Mortgage Loan pursuant to
Section 2.04 of the Pooling and Servicing Agreement and Section 3 below.


In the event of a breach of any of the representations and warranties of
PrimeLending under the Flow Mortgage Loan Purchase and Sale Agreement, dated as
of January 30, 2011, between RRAC and Primelending, as amended by the Assignment
of Representations and Warranties Agreement, dated September 27, 2011, by and
among RRAC, Sequoia, the Trustee, and PrimeLending (the “PrimeLending
Agreement”) that materially and adversely affects the value of a Mortgage Loan
or the interest therein of the Certificateholders (as assignees of Sequoia), if
PrimeLending is unable to cure, repurchase or substitute the related Mortgage
Loan pursuant to the terms of the PrimeLending Agreement because PrimeLending is
the subject of a Bankruptcy or insolvency proceeding or no longer in existence,
then RRAC will cure the breach or repurchase or substitute such Mortgage Loan
pursuant to Section 2.04 of the Pooling and Servicing Agreement and Section 3
below.


In the event of a breach of any of the representations and warranties of
Sterling under the Flow Mortgage Loan Purchase and Sale Agreement, dated as of
March 1, 2011, between RRAC and Sterling, as amended by the Assignment of
Representations and Warranties Agreement, dated September 27, 2011, by and among
RRAC, Sequoia, the Trustee, and Sterling (the “Sterling Agreement”) that
materially and adversely affects the value of a Mortgage Loan or the interest
therein of the Certificateholders (as assignees of Sequoia), if Sterling is
unable to cure, repurchase or substitute the related Mortgage Loan pursuant to
the terms of the Sterling Agreement because Sterling is the subject of a
Bankruptcy or insolvency proceeding or no longer in existence, then RRAC will
cure the breach or repurchase or substitute such Mortgage Loan pursuant to
Section 2.04 of the Pooling and Servicing Agreement and Section 3 below.


Section 3. Arbitration and Representations and Warranties of RRAC with respect
to the Period of Time that RRAC Owned Mortgage Loans.


(a)           RRAC hereby covenants and agrees that, if a breach of any
representation and warranty set forth in Purchase Agreements with respect to the
characteristics of a Mortgage Loan exists on the date hereof that materially and
adversely affects the value of any Mortgage Loan or the interest Sequoia in any
Mortgage Loan and such breach did not exist as of the date that RRAC purchased
such Mortgage Loan, RRAC shall have a period of 60 days from the earlier of
either discovery or receipt of written notice from Sequoia to RRAC of such
breach within which to correct or cure such breach.  RRAC hereby covenants and
agrees that if any breach cannot be corrected or cured within such 60 day
period, then RRAC shall repurchase the related Mortgage Loan at the Repurchase
Price not later than 90 days after its discovery or receipt of notice of such
breach by wire transfer of immediately available funds to such account as
Sequoia shall specify to RRAC.

 
5

--------------------------------------------------------------------------------

 



(b)           RRAC and Sequoia agree that the resolution of any controversy or
claim arising out of or relating to an obligation or alleged obligation of RRAC
to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section 3(a) above
shall be by Arbitration administered by the American Arbitration
Association.  If any such controversy or claim has not been resolved to the
satisfaction of both RRAC and Sequoia, either party may commence Arbitration to
resolve the dispute; provided that a party may commence Arbitration with respect
to one or more unresolved allegations only during the months of January, April,
July and October, and all matters with respect to which Arbitration has been
commenced in any such month shall be heard in a single Arbitration in the
immediately following month or as soon as practicable thereafter; and provided
further that if any Arbitration arising out of or relating to an obligation or
alleged obligation of an Originator to repurchase a Mortgage Loan relating to
the same representation and warranty has commenced and is continuing, then such
Arbitration shall be joined with the Arbitration commenced hereunder.


(c)           To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 3, provided that if RRAC has not responded to
Sequoia's notification of a breach of a representation and warranty, Sequoia
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide RRAC with an opportunity to
respond to such notification.  Within 10 Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing.  If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next 5 Business Days, notify the American
Arbitration Association in New York, New York and request that it appoint a
single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.


(d)           It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery.  Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate.  If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.



 
6

--------------------------------------------------------------------------------

 



(e)           The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties.   Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.


(f)           The following capitalized terms shall have the meaning specified
below:


Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association  (“AAA”) and
administered by the AAA,  which shall be conducted in New York, New York or
other place  mutually acceptable to the parties to the arbitration.


Arbitrator:  A person who is not affiliated with RRAC, Sequoia or any
Originator, who is a member of the American Arbitration Association.


Repurchase Price:  With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of such Mortgage Loan plus (ii) interest on such unpaid
principal balance at the mortgage interest rate from and including the last Due
Date through which interest has been paid by or on behalf of the Mortgagor up to
the Due Date following the date of repurchase, minus (iii) amounts received in
respect of such repurchased Mortgage Loan which are being held in the Collection
Account for distribution in connection with such Mortgage Loan.


Section 4.    Conveyance of Mortgage Loans.


(a)           Mortgage Loans.  In return for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, RRAC, concurrently
with the execution and delivery hereof, hereby sells, transfers, assigns, sets
over and otherwise conveys to Sequoia, without recourse, all of RRAC’s right,
title and interest in and to the Mortgage Loans, including the related Mortgage
Documents and all principal and interest received by RRAC on or with respect to
the Mortgage Loans after September 1, 2011 (the “Cut-off Date”) (other than
Scheduled Payments due on or before such date), and all such payments due after
such date but received on or prior to such date and intended by the related
Mortgagors to be applied after such date, all insurance policies with respect to
the Mortgage Loans, and all proceeds of the foregoing.


Sequoia shall pay the purchase price for the Mortgage Loans by delivering to
RRAC on the Closing Date cash in an amount mutually agreed upon by RRAC and
Sequoia.

 
7

--------------------------------------------------------------------------------

 



On or prior to the Closing Date, RRAC shall deliver or cause to be delivered to
Sequoia or, at Sequoia’s direction, to the Custodian, the Trustee Mortgage File
for each Mortgage Loan in the manner set forth in Article 3 of the Custodial
Agreement as in effect on the date of execution hereof, by and among Wells Fargo
Bank, N.A., as custodian and master servicer, RRAC, as seller, Sequoia, as
depositor, and U.S. Bank National Association, as trustee.  


(b)           Limited Remedies.  Sequoia acknowledges and agrees that it shall
have no recourse to RRAC with respect to any Defective Mortgage Loan except as
provided in Section 2(d) and Section 3 and that Sequoia’s remedies with respect
to any other Defective Mortgage Loans shall be exercised with respect to the
Originator of such Defective Mortgage Loan as set forth in the (i) Assignment,
Assumption and Recognition Agreement, dated as of September 27, 2011 (the “PHH
AAR”), among RRAC, Sequoia, the Trustee, and PHH Mortgage Corporation, (ii)
either of the Assignment, Assumption and Recognition Agreements, dated as of
September 27, 2011, among RRAC, Sequoia, the Trustee, and First Republic Bank
(together, the “FRB AAR”), as applicable, (iii) the PrimeLending Agreement, (iv)
the Sterling Agreement, (v) the Assignment, Assumption and Recognition
Agreement, dated September 27, 2011 (the “STM AAR”), by and among RRAC, Sequoia,
the Trustee, and SunTrust Mortgage, Inc. or (v) the Assignment, Assumption and
Recognition Agreement, dated September 27, 2011 (the “WF AAR”), by and among
RRAC, Sequoia, the Trustee, and WF, as applicable.


Section 5.    Intention of Parties.  The conveyance of the Mortgage Loans and
all other property hereunder by RRAC as contemplated hereby is absolute and is
intended by the parties to constitute a sale of the Mortgage Loans and such
other property by RRAC to Sequoia.  It is, further, not intended that such
conveyance be the grant of a security interest to secure a loan or other
obligation.  However, in the event that, notwithstanding the intent of the
parties, the Mortgage Loans and the other property described in Section 3(a) are
held to be the property of RRAC, or if for any other reason this Agreement is
held or deemed to create a security interest in the Mortgage Loans and such
other property, then this Agreement shall constitute a security agreement, and
the conveyance provided for in Section 3(a) shall be deemed to be a grant by
RRAC to Sequoia of, and RRAC hereby grants to Sequoia, to secure all of RRAC’s
obligations hereunder, a security interest in all of RRAC’s right, title and
interest, whether now owned or hereafter acquired, in and to (i) the Mortgage
Loans, including the Mortgage Notes, the Mortgages, and the right to all
payments of principal and interest received on or with respect to the Mortgage
Loans after the Cut-off Date (other than Scheduled Payments due on or before
such date), and all such payments due after such date but received on or prior
to such date and intended by the related Mortgagors to be applied after such
date, (ii) all of RRAC’s right, title and interest, if any, in and to all
amounts from time to time credited to and the proceeds of any Custodial Accounts
or any Escrow Account established with respect to the Mortgage Loans, (iii) with
respect to the Mortgage Loans, to the extent set forth in the FRB AAR, the PHH
AAR, the PrimeLending Agreement, the Sterling Agreement, the STM AAR, the WF AAR
or the Assignment, Assumption and Recognition Agreement, dated September 27,
2011, by and among RRAC, Sequoia, the Trustee, Select Portfolio Servicing, Inc.
and DLJ Mortgage Capital, Inc., RRAC’s rights and obligations under the
applicable Servicing Agreement and all of RRAC’s rights under the Mortgage Loan
Purchase and Sale Agreement, (iv) all of RRAC’s right, title and interest, if
any, in REO Property and the proceeds thereof, (v) all of RRAC’s rights under
any Insurance Policies related to the Mortgage Loans, (vi) RRAC’s security
interest in any collateral pledged to secure the Mortgage Loans, including the
Mortgaged Properties, and (vii) all proceeds of the conversion, voluntary or
involuntary, of any of the foregoing into cash or other liquid assets,
including, without limitation, all Insurance Proceeds, Liquidation Proceeds and
condemnation awards.

 
8

--------------------------------------------------------------------------------

 



RRAC and Sequoia shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans, such security interest would
be deemed to be a perfected security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement.  RRAC
shall arrange for filing any Uniform Commercial Code financing statements and
continuation statements in connection with such security interest.


Section 6.    Termination.
Notwithstanding any termination of this Agreement or the completion of all sales
contemplated hereby, the representations, warranties and agreements in Sections
1 and 2 hereof shall survive and remain in full force and effect.


Section 7.    Miscellaneous.


(a)           Amendments, Etc.  No rescission, modification, amendment,
supplement or change of this Agreement shall be valid or effective unless in
writing and signed by all of the parties to this Agreement.  No amendment of
this Agreement may modify or waive the representations, warranties and
agreements set forth in Sections 1 and 2 hereof.


(b)           Binding Upon Successors, Etc.  This Agreement shall bind and inure
to the benefit of and be enforceable by RRAC and Sequoia, and the respective
successors and assigns thereof.  The parties hereto acknowledge that Sequoia is
acquiring the Mortgage Loans for the purpose of selling, transferring,
assigning, setting over and otherwise conveying them to the Trustee, pursuant to
the Pooling and Servicing Agreement.  RRAC acknowledges and consents to the
assignment to the Trustee by Sequoia of all of Sequoia's rights against RRAC
hereunder in respect of the Mortgage Loans sold to Sequoia and that the
enforcement or exercise of any right or remedy against RRAC hereunder by the
Trustee or to the extent permitted under Section 2.04 of the Pooling and
Servicing Agreement shall have the same force and effect as if enforced and
exercised by Sequoia directly.


(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 
9

--------------------------------------------------------------------------------

 



(d)           Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York notwithstanding any law, rule, regulation, or other conflict-of-law
provisions to the contrary.
 
 
(e)           Headings.  The headings of the several parts of this Agreement are
inserted for convenience of reference and are not intended to be a part of or
affect the meaning or interpretation of this Agreement.


(f)           Definitions.  Capitalized terms not otherwise defined herein have
the meanings ascribed to such terms in the Pooling and Servicing Agreement as in
effect on the date of execution hereof.


(g)           Nonpetition Covenant.  Until one year plus one day shall have
elapsed since the termination of the Pooling and Servicing Agreement in
accordance with its terms, RRAC shall not petition or otherwise invoke the
process of any court or government authority for the purpose of commencing or
sustaining a case against Sequoia under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of Sequoia or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of Sequoia.




[remainder of page intentionally left blank]



 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and Sale
Agreement to be executed by its duly authorized officer or officers as of the
day and year first above written.




 

 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION
       
By:
   
Name:
   
Title:
                     
SEQUOIA RESIDENTIAL FUNDING, INC.
       
By:
   
Name:
   
Title:
 








 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
MORTGAGE LOAN SCHEDULE




Refer to Schedule A of Exhibit 10.1.


 
 

 
 

--------------------------------------------------------------------------------

 
